DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-26 and Species A claims 3, 4, 7, and 32-34 in the reply filed on 05/22/2020 is acknowledged.
Claims 2 and 27-45 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions and species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 05/22/2020.
Response to Amendment and Status of Claims
Applicant's amendment, filed 02/04/2021, has been entered. Claims 1, 4, and 11 are amended, no claims are cancelled, and no claims are added. Accordingly, claims 1-45 are pending with claims 1 and 3-26 considered in this Office Action.
The drawings, filed 02/04/2021, are acceptable.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/05/2020 and 01/06/2021 were filed after the mailing date of the Non-Final Office Action on 09/04/2020.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The claims as currently filed are not adequately enabled by the disclosure because the scope of patent protection sought encompasses all means and compositions of achieving the measured change in BBR failure temperature of less than 5.5°C which would require a significant and undue burden on the person of ordinary skill in the art. Notably, the specification does not communicate in a meaningful way to the interested public for at least the reason that the novelty of the invention is described only by properties and intended results. To be clear, the claims are not enabled because undue experimentation would be required to select and determine the base asphalt as well as the aging resistance additive and the combinations thereof that possess a measured BBR failure temperature of less than 5.5°C. Please see the following analysis of the Wands Factors (MPEP 2164.01) as well as the record as a whole:
Breadth of claims: The claims are very broad; the claims notably do not define or identify the type of asphalt or aging resistance additive but merely require a range of compositions include a colloidal index within the range of about 3.7 to about 8.0 and a saturates content of less than about 10% by weight. The product claim does not feature any additional structure. With regard to the language directed to “a measure change in BBR failure 
Nature of the invention: The invention is drawn to a modified asphalt composition that utilizes an unidentified aging resistance additive that possesses particular properties (see Paragraph 0096 “the additive or combination of additives may be selected from the group consisting of petroleum extracts, bio-derived additives, synthetically-derived additives, and various other oils or combinations of oils as long as the properties exhibit those described”). 
The person of ordinary skill in the art would be extraordinarily burdened to determine which additives are necessary, or even which additives are broadly encompassed to be suitable, to make and/or use the modified asphalt composition possessing the characteristics as claimed in claim 1.
State of the prior art: Asphalt compositions are a well-developed area of technological endeavor. The use of asphalt has been around for millennia. However, there is a large degree of unpredictability with regard to the characterization of the starting asphalt materials; variance is attributable to a wide array of elements such as geographical sourcing, exposure of the asphalt to conditions such as oxidation and wear, combination with additives such as polymeric materials, acids, solvents, and/or aggregates. Notably, the originally filed disclosure acknowledges the uncertainty in the art in at least Paragraphs 0005 and 0006.
Level of one of ordinary skill: The person of ordinary skill in the art would be an individual experienced with asphalt and/or bituminous binders as well as industrial/scientific requirements for ground and civil engineering projects. 
Level of predictability: The level of predictability in the state of the prior art is high when starting parameters and testing conditions are uniform and shared. However, the instantly filed disclosure and claims are of such a broad character with minimal guidance from the specification that the ordinarily skilled artisan would not be able to make and/or use the invention as claimed without undue experimentation. Notably, the originally filed disclosure acknowledges the uncertainty in the art in at least Paragraphs 0005, 0006, and 0097.
Amount of direction provided by the inventor: Inventor direction is limited; while the disclosure is 70 pages, the description is of such a broad character that the person of ordinary skill would have to spend a significant and undue amount of time trying to discern what the invention is and how to make/use it. There may potentially be thousands, if not tens of thousands, of compositions encompassed by the instantly filed disclosure and the inventors have not provided an enabling disclosure for a person of ordinary skill to practice any of them. Again, it is noted that the disclosure does not identify what type of oil blend is used as an aging resistance additive but rather only identifies properties (see Paragraph 0088) of an undisclosed oil blend utilized by Applicants.
Existence of working examples: There are 4 examples provided (see Paragraph 0096 to 00100 including tables showing chemical property characterization of undisclosed aging resistance additive). Notably, in Example 2 Paragraph 0097, the specification states “Table 6 gives a broad range of possible grades from which the base may be selected and the recommended properties for each grade to optimize the chance of selecting a suitable base asphalt to practice the invention”. In the paragraph following Table 10, the specification states:

    PNG
    media_image1.png
    427
    596
    media_image1.png
    Greyscale


Examiner respectfully disagrees and submits that the person of ordinary skill would be unduly burdened with screening all asphalts to determine the compositions that meet Applicant’s broadly disclosed ‘required properties’. This taken in combination with the experimentation required for the person of ordinary skill in the art to determine the aging resistance additive possessing broad properties is also undue.
Quantity of experimentation needed: In view of the disclosure and the claims as a whole, the quantity of experimentation needed would be high and unreasonable because the specification is lacking for guidance and direction regarding the structure necessary to accomplish the invention and achieve the claimed result “a measured change in BBR failure temperature of an RTFO plus 20-hour PAV-aged residue sample of the modified asphalt compositions and an RTFO plus 60-hour PAV-aged residue sample of the modified asphalt In re Howarth, 654 F.2d 103, 105, 210 USPQ 689, 691 (CCPA 1981). MPEP 2164.01(b).
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 requires in part, a measured change in BBR failure temperature of an RTFO plus 20-hour PAV-aged residue sample of the modified asphalt compositions and an RTFO plus 60-hour PAV-aged residue sample of the modified asphalt composition is less than about 5.5°C” which is a result achieved. To be clear, the claim encompasses all means of achieving the measured change in BBR failure temperature of less than 5.5°C. It has been held that “without reciting the particular structure, materials, or steps that accomplish the function or achieve the result, all means or methods of resolving the problem may be encompassed by the claim. Ariad Pharmaceuticals.,Inc. v. Eli Lilly & Co., 598 F. 3d 1336, 1353, 94 USPQ 2d 1161, 1173 (Fed. Cir. 2010). Additionally, the use of functional language in a claim may fail “to provide a clear-cut indication of the scope of the subject matter embraced by the claim” and thus be indefinite In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Halliburton Energy Servs. Inc. v. M-I LLC,  514 F. 3d 1244, 1255, 85 USPQ 2d 1654, 1663 (Fed. Cir. 2008) (noting that the Supreme Court explained that a vice of functional claiming occurs “when the inventor is painstaking when he recites what has already been seen, and then uses conveniently functional language at the exact point of novelty”).
Claims 3-26 depend directly or indirectly from claim 1.
Claim 9 recites in part “…according to AASHTO T 240” but does not specify a year of the standard or provide a copy of the standard utilized by Applicant. As industrial standards are updated and revised, the metes and bounds of this claim are indefinite because it is unclear which standard Applicant is defining the invention in terms of. In the interest of the clarity of the record, the claim has been interpreted to utilize the AASHTO T 240 standard active at the time the invention was effectively filed. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code, Graham v. Deere factual inquiries, and presumption of common ownership not included in this action can be found in a prior Office action.
Claims 1, 3-9, and 11-26 are rejected under 35 U.S.C. 103 as being unpatentable over Reinke et al. (U.S. 2016/0362388).
Regarding claim 1, Reinke (hereinafter “Reinke”) teaches an asphalt composition (Claims 1 and 6) that can be tested/characterized according to ASTM specifications and test 
Reinke teaches various examples, such as that found in Figure 7 where a Canadian Crude based ‘domestic’ (Paragraph 0124) has a colloidal index of approximately 1.75 to 4.4 that is RTFO plus 20 to 60 hour PAV-aged (Paragraph 0131).
Reinke teaches that REOB may be added to asphalt compositions (Paragraph 0081) along with mitigating additives such as sterols, stanols (Paragraph 0083), lubricating oils (Paragraph 0084), elastomeric materials (Paragraph 0086), and/or rejuvenating agents (Paragraph 0087).
Reinke does not expressly disclose the saturates content of the asphalt composition; however, Reinke does discuss that “as a general trend, as asphalt binders age the R-value increases because of decreased ability to relax stress and the Colloidal Index decreases because the amount of asphaltenes increase while the saturates remain mostly unchanged and the cyclics decrease with only modest increases in resins (Paragraph 0132).
It is has been held that “when the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possess properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant” as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). 
Specifically and with regard to the particular SARA fraction percentages claimed, Reinke does not expressly teach the colloidal index for the REOB additives; however, in view of the substantial similarity that REOB is an oil blend necessarily possessing SARA fraction and the fact that the USPTO does not have a lab to test the composition, it is presumed that the REOB anti aging additive and/or the bitumen composition would possess the particular SARA fraction proportions as claimed absent evidence to the contrary.
prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
	It has been held that ‘when the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not’. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
As such, in view of the substantial similarity of Reinke’s asphalt compositions and disclosed additive materials with an appreciation for the colloidal index and the general trend regarding the changes in the SARA fractions, the burden is shifted to Applicant to demonstrate that Reinke’s composition does not possess a saturate content of less than about 10% by weight. Notably, the USPTO does not possess laboratory facilities to test the materials of the prior art.
With regard to the language directed to “a measure change in BBR failure temperature… is less than about 5.5°C”, it is noted that this is not a structural feature of the modified asphalt composition but rather how the modified asphalt composition performs and/or is intended to perform when subject to particular testing conditions.
Regarding claim 3, Reinke teaches the composition as applied to claim 1 above and teaches that the composition is a paving composition (Paragraph 0010) and in Figure 7 the Canadian crude based domestic is PG 64-22 which would be recognized by a person of ordinary skill in the art as paving grade asphalt.
Regarding claims 4-7 and 11, Reinke teaches the composition as applied to claim 1 above and teaches at Figure 7 that the colloidal index of the composition can vary from approximately 1.75 to 4.4 and that the composition can be RTFO plus 20 to 60 hour PAV-aged (Paragraph 0131).

It is has been held that “when the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possess properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant” as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).
Regarding claim 8 and 9, Reinke teaches the composition as applied to claim 1 above but fails to expressly teach the COC flash point and mass loss by % weight after RTFO aging according to AASHTO T 240 of between about 1.0 and about 3.0.
However, in view of the substantial similarity that REOB is an oil blend necessarily possessing SARA fraction and the fact that the USPTO does not have a lab to test the composition, it is presumed that the REOB anti aging additive would possess a COC flash point and mass loss by %wt after RTFO as claimed absent evidence to the contrary.
It is has been held that “when the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possess properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant” as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).
Regarding claim 12, Reinke teaches the composition as applied to claim 1 above but fails to expressly teach that the composition has a paraffin wax level of less than about 0.5%. However, Reinke is silent to the inclusion of paraffin wax and identifies paraffinic processing oil 
Regarding claim 13, Reinke teaches the composition as applied to claim 1 above and further discloses the comparison of the high temperature differences between original samples and modified samples in Figures 6 and 7 as well as Paragraphs 0113, 0114, and 0118.
Notably, Reinke identifies in Paragraph 0090 that the anti-aging additive has been shown to improve the high and low temperature properties and PG grading for both low and high temperature ends of RAS-containing asphalt binder blends.
Regarding claims 14-16 and 25, Reinke teaches the composition as applied to claim 1 above and further discloses the comparison of the ΔTc values of the RTFO plus 20-60 hour PAV aged samples that overlap the claimed ranges (Figures 6 and 7).
Regarding claims 17-20, Reinke teaches the composition as applied to claim 1 above but does not expressly describe any measured G-R parameter values or a calculated crossover temperature calculated from the parameters of a master curve developed with G-R frequency sweep test data as claimed.
It is noted that these parameters and calculated crossover temperatures are not structural features of the modified asphalt composition but rather performance characteristics.
It is has been held that “when the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possess properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant” as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).
In the instant case, in view the Reinke uses a paving grade base asphalt composition with REOB anti-aging additive, it is prima facie expected that the composition of Reinke would perform the same way as that instantly claimed absent evidence to the contrary.
Regarding claims 21-24, Reinke teaches the composition as applied to claim 1 above but does not quantify the measured change of the naphthene aromatics fraction, polar aromatics resins fraction, or asphaltenes fraction of a non-aged (original) sample and an RTFO plus 60-hour PAV-aged residue of the modified asphalt.
However, Reinke does discuss that “as a general trend, as asphalt binders age the R-value increases because of decreased ability to relax stress and the Colloidal Index decreases because the amount of asphaltenes increase while the saturates remain mostly unchanged and the cyclics decrease with only modest increases in resins (Paragraph 0132). The cyclics mentioned by Reinke would be appreciated by a person of ordinary skill as encompassing aromatics because aromatics are cyclic in nature.
It is has been held that “when the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possess properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant” as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). 
As such, in view of the substantial similarity of Reinke’s asphalt compositions and disclosed additive materials with an appreciation for the colloidal index and the general trend regarding the changes in the SARA fractions, it is prima facie expected that the composition of Reinke would perform the same way such that, when subject to RTFO plus 60 hour PAV-aging, the measured change of the naphthene aromatics fraction, polar aromatics resins fraction, or asphaltenes fraction of a non-aged (original) sample and an RTFO plus 60-hour PAV-aged residue of the modified asphalt would be the same as that instantly claimed absent evidence to the contrary.
Regarding claim 26, Reinke teaches the composition as applied to claim 1 above but fails to provide the BBR failure temperature of the RTFO plus 20-60 hours PAV aged samples.

It is has been held that “when the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possess properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant” as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). 
As such, in view of the substantial similarity of Reinke’s asphalt compositions and disclosed additive materials with an appreciation for the colloidal index and the general trend regarding the changes in the SARA fractions, the burden is shifted to Applicant to demonstrate that Reinke’s composition does not or would not be capable of possessing this measured change as claimed. Notably, the USPTO does not possess laboratory facilities to test the materials of the prior art.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Reinke as applied to claim 1 above, and further in view of Zanzotto et al. (U.S. 4,904,305).
Regarding claim 10, Reinke teaches the composition as applied to claim 1 above but fails to expressly teach that the penetration of the final composition is between about 40 dmm and about 220 dmm at 25°C.
Zanzotto teaches an asphaltic composition including asphalt and a hydrocracking residue (Col. 2 lines 2-11) where the preferred asphalt is one having a penetration at 25°C between 60 dmm and 400 dmm (measured according to ASTM Standard D5 “Penetration of Bituminous Materials”) and are identified as being valuable commercial products for use in road mixes for road construction and paving. 
prima facie case of obviousness exists where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
It would be obvious to the person having ordinary skill in the art at the time the invention was effectively filed to select and control the penetration of the final asphalt product to be between 60 dmm and 400 dmm, which overlaps the claimed range of about 40 dmm to about 220 dmm in view that Zanzotto teaches a similar composition and teaches that the asphalt having that penetration is commercially valuable.
In the interest of furthering prosecution, it is noted that Zanzotto describes the aliphatic, naphthenic, and aromatic contents of the hydrocracking residue (Figures 2 and 3).
Response to Arguments
Applicant's arguments filed 02/04/2021 have been fully considered but they are not persuasive.
With regard to Applicant’s argument that the instant disclosure is sufficiently enabled, Examiner respectfully disagrees. Applicant cites to Paragraphs 0042-0045 and 0048 of the specification as providing examples of aging resistant additive compositions (Bottom of Page 3 of the Remarks) but these sections only describe embodiments of functional characteristics of the asphalt mixture rather than a list or explanation of suitable materials used as the additive composition. Further, it is noted again (Page 7 of Non-Final mailed 09/04/2020) that it has been held that if certain chemicals are required to make a compound or practice a chemical process, the application must provide a sufficient disclosure In re Howarth, 654 F.2d 103, 105, 210 USPQ 689, 691 (CCPA 1981) MPEP 2164.01(b). Therefore, if Applicant is using a particular bitumen oil blend and/or particular base asphalt to practice the instant invention, it is required to be disclosed.
Notably, Applicant’s specification at Paragraph 0041 defines Colloidal Index (“CI”) as CI = ((NA + PA)/(S+A)) where NA, PA, S, and A are the SARA fractions (naphthene aromatics, 
As previously indicated, the Office does not have the capability to test the compositions of the prior art. The person of ordinary skill in the art would understand that bituminous compositions necessarily are comprised of various hydrocarbons including naphthene aromatics, polar aromatics, saturates, and asphaltenes and that it is well-known to quantify these components using a separation analysis according to ASTM D4124 (attached in the interest of the clarity of the record). 
As such, the applied prior art is expected to contain a SARA fraction composition of about 40 to about 60% naphthene aromatics, about 25 to about 45 polar aromatics, and about 3 to about 15% asphaltenes absent evidence to the contrary. To be clear, the Office has provided the applied prior art and established that the bitumen of the prior art has a CI meeting the claimed CI. In view that the CI is determined based upon the SARA fraction composition, there is a reasonable presumption that the bitumen of the prior art has the same or substantially similar SARA fraction as claimed. Therefore, the burden is shifted to Applicant to provide evidence that the prior art bitumen does not possess the SARA fraction as claimed. Please see In re Best 562, F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977), MPEP 2112.I, and MPEP 2112.01.
In response to Applicant’s argument at Page 8 of the Remarks that “the Office Action… fails to identify any teaching or suggestion in Reinke of an asphalt composition that also simultaneously meets the colloidal index limitation, which is a structural limitation”, Examiner respectfully disagrees and maintains that the Office Action expressly treated at Page 14, Item 17 that Reinke teaches various examples such as that found in Fig. 7 of a Canadian crude having a colloidal index of approximately 1.75 to 4.4 which overlaps with the claimed CI of about 3.7 to about 8.0. As for the saturates feature, Page 14 of the Non-Final addressed this limitation.
With regard to Applicant’s comments regarding the 112b rejection (Pages 4-5 of the Remarks), Examiner respectfully disagrees and maintains that the claims are indefinite because all means and compositions of achieving the measured change in BBR failure temperature of less than 5.5C are encompassed. Further, the claimed structure has been treated contrary to Applicant’s assertions that the structure has not been treated.
With regard to Applicant’s comments regarding the 112b rejection of claim 9, Examiner respectfully disagrees and maintains that claim 9 is indefinite because a copy of the standard used has not been provided and Applicant has not confirmed the year of the standard used. Reliance upon the Examiner’s interpretation for claim 9, which was only provided in the interest of furthering prosecution, is insufficient to overcome the indefiniteness of claim 9.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA MARIE MOORE whose telephone number is (571)272-8502.  The examiner can normally be reached on M-F 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDRA MARIE MOORE
Primary Examiner
Art Unit 1731


/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1731